        Case 1:15-cr-10338-FDS Document 2947 Filed 01/25/19 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Case No. 0101 1:15-CR-10338-2
                                             )
JULIO ESAU AVALOS ALVARADO                   )


ASSENTED TO MOTION TO SEAL DEFENDANT’S SENTENCING MEMORANDUM


       NOW COMES the Defendant, Julio Esau Avalos-Alvarado, by and through counsel, Paul

Garrity, and respectfully request that this Court authorize the Defendant’s Sentencing

Memorandum be filed under Seal.

          In support of this Motion, the Defendant states as follows:

       1. The Defendant is requesting that this Court authorize the Defendant to file his

           Sentencing Memorandum under Seal as there is sensitive information outlined within

           the Sentencing Memorandum.

       2. That US Attorney’s Office has been contacted and assents to the within motion.

      WHEREFORE, the Defendant, Julio Esau Avalos-Alvarado, respectfully requests that this

Court grant this Assented to Motion to Seal the Sentencing Memorandum.




                                             Respectfully submitted
                                             Julio Esau Avalos-Alvarado,
                                             By his Attorney,


Date: January 25, 2019                       /s/     Paul J. Garrity
                                             Paul J. Garrity
                                             Bar No. 555976
                                             14 Londonderry Road
                                             Londonderry, NH 03053
                                             603-434-4106
        Case 1:15-cr-10338-FDS Document 2947 Filed 01/25/19 Page 2 of 2




                                     CERTIFICATE OF SERVICE

       I, Paul J. Garrity, herein certify that on this 25th day of January, 2018, a copy of the
within Motion e-filed for all Parties involved.


                                               /s/     Paul J. Garrity
                                               Paul J. Garrity




                                                  2
